Citation Nr: 1549373	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  08-07 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for a left eye condition, status post cataract extraction with lens replacement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The issues were previously remanded by the Board in September 2012 for additional development.  The issues have since returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the September 2012 Board remand the AOJ was instructed, in part, to provide the Veteran with a VA eye examination to address the nature and severity of the left eye condition, status post cataract extraction with lens replacement.  The Veteran was originally granted service connection in an August 2005 rating decision for a left eye condition as secondary to service connected diabetes mellitus type II.  A September 2011 VA examination diagnosed the Veteran with pseudophakia and a constricted visual field.  In a November 2011 addendum it was noted that both conditions (pseudophakia and a constricted visual field) were each a "new and separate diagnosis" and not related to diabetes (the basis of the grant of service connection for left eye condition).  Further, the VA examiner noted that the constricted visual fields could not be explained by any pathology on examination.  

The 2012 Board remand instructed the VA examiner to identify all manifestations of the Veteran's left eye condition, status post cataract extraction with lens replacement and indicate whether the Veteran's previously diagnosed pseudophakia and constricted visual field were at least as likely as not manifestations, or otherwise related to his service-connected left eye condition.   

A VA eye examination was provided in August 2013.  The Veteran was diagnosed with Weiss ring floater, bilateral loss of superior visual field and bilateral ptosis.  The VA examiner appeared to provide a negative nexus opinion as he stated that it was at least as likely as not that the Veteran's pseudophakia and constricted visual field were not manifestations "or otherwise to" his service-connected left eye condition, status post cataracts extraction with lens replacement.  The VA examiner stated that pseudophakia was simply a condition in which an individual's natural lens has been replaced with an artificial lens implant during cataract surgery.  The Veteran had both cataracts extracted and implanted with posterior intraocular lens.  The VA examiner rationed that the Veteran's visual field loss was most likely due to his mild ptosis out of both eyes.  

The Board finds the rationale regarding the visual field constriction is unclear.  The VA examiner's rationale could be interpreted as supporting a negative relationship if mild ptosis is not considered part of his service-connected left eye condition and could support a positive relationship if mild ptosis is considered part of his service-connected left eye condition.  Further, this statement regarding ptosis directly conflicts with an earlier finding from the examination.  For example, in the "Ptosis" section the VA examiner specifically indicated that the Veteran's decrease in visual acuity or other visual impairment was not attributable to ptosis (and that his visual acuity of the non-service connected right eye was possibly due to a status post cataract surgery with lens replacement).  

The 2013 VA examiner was also asked to review and offer an interpretation of the September 2011 visual field chart of the remaining four meridians for each eye (both inferior/superior of temporal and nasal meridians).  In response, the VA examiner stated that there was no documented examination of a visual field examination of a visual field performed on September 2011.  However, it appears a visual field chart is clearly in the file and date stamped as September 30, 2011, as associated with the September 2011 VA examination.  

Accordingly, in order to fully comply with the terms of the prior remand and provide the Veteran with every reasonable opportunity to prevail on his eye condition claim, the Board finds it necessary to remand that claim an additional time for an addendum opinion for clarification regarding the nature and severity of the Veteran's left eye condition and interpretation of the September 2011 visual field, if possible.  If no interpretation of the visual field is possible, an explanation must be provided.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand).  

Accordingly, the case is REMANDED for the following action:

1.  After any development deemed necessary is completed, the RO should provide the claims file to an appropriate examiner for review to determine the nature and extent of the Veteran's current left eye condition.  The claims folder should be reviewed by the examiner and the examiner's report should note that review.  If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.

After reviewing the record, and reviewing the evidence contained in the September 2013 and September 2011 VA examinations reports with the November 2011 addendum as well as any other pertinent evidence, the VA examiner should provide an opinion as to whether it is as least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's constricted visual field is a manifestation of his currently service connected left eye condition, status post cataract extraction with lens replacement.  

The examiner should also review and offer and interpretation of the September 2011 visual field chart of the remaining four meridians for each eye, specifically, down (inferior) temporally, down (inferior) nasally, up (superior) nasally, and up (superior) temporally.  If an interpretation is not possible, explain why in detail.  

The examiner should reconcile any opinion with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.

2.  Ensure that the opinion report complies with this remand and answers the questions presented herein.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

3.  Thereafter, the issue on appeal should be readjudicated. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




